Citation Nr: 0431209	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
skin condition, to include as due to herbicide exposure, 
denied service connection for PTSD, and denied service 
connection for asbestosis.  The veteran provided testimony at 
a personal hearing at the RO in September 2003.  In September 
2004, he testified at a Board videoconference hearing.  

For reasons expressed below, the issue of entitlement to 
service connection for asbestosis is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Any current skin condition was not present during service 
or for many years thereafter, and was not caused by any 
incident of service including Agent Orange/herbicide 
exposure.  

2.  There is sufficient verification of a service stressor, 
and the service stressor led to the currently diagnosed PTSD.  





CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  PTSD was incurred in active service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Skin Disorder 

The veteran served on active duty in the Army from July 1967 
to March 1972, including service in Vietnam.  His service 
medical records do not refer to complaints of or treatment 
for any skin conditions.  The March 1972 separation 
examination report included a notation that the veteran's 
skin was normal.  

Private treatment records dated from January 2000 to April 
2003 indicate that the veteran was treated for disorders 
including skin problems.  A January 2002 pathology report 
from Associated Pathologists, P.L.C., noted that the veteran 
underwent excision of a skin lesion of the back in the left 
medical scapular area and excision of a skin lesion in the 
left paraspinal upper posterior back.  As to diagnoses, it 
was noted that the skin lesion of the back left medial 
scapula area was a benign compound melanocytic nevus with 
associated lentiginous changes and extension to the short 
axis edges of the specimen.  There was no evidence of atypia.  
As to the skin lesion of the left paraspinal upper posterior 
back, it was reported that it was a benign intradermal 
melanocytic nevus with associated changes extending to the 
short edges of the specimen and with no evidence of atypia.  

A March 2002 pathology report from the same facility 
indicated that the veteran underwent excision of skin 
lesions.  As to diagnoses, it was noted that a lower thoracic 
skin lesion was a benign lentiginous junctional nevus that 
appeared to be completely excised.  As to a left paraspinal 
lumbar skin lesion, it was reported that it also was a benign 
junctional nevus that appeared to be completely excised.  An 
August 2002 pathology report noted that the veteran underwent 
excision of skin lesions from the back.  As to diagnoses, it 
was noted that specimens from the left paraspinal lower 
thoracic area and the left lumbar area were junctional nevi.  

An August 2002 treatment entry from Green Hills Psychiatry 
noted that the veteran reported that he had five melanomas 
removed from his back.  The assessment did not refer to a 
skin condition.  A January 2003 treatment entry from such 
facility indicated that the veteran reported that he had 
melanoma for one year.  The assessment did not refer to a 
skin condition.  An April 2003 entry indicated that the 
veteran reported that he had melanoma and that he was working 
on it.  The assessment did not refer to a skin condition.  

A June 2003 VA treatment record referred to other disorders.  
Private treatment records dated from July 2003 to September 
2003 show treatment for disorders other than skin problems.  

At the September 2003 RO hearing, the veteran testified that 
he first noticed skin problems about ten or fifteen years 
earlier.  He stated that he went to a private physician about 
two years ago and had lesions removed.  The veteran noted 
that the last time he saw a physician was approximately three 
months earlier and that he two lesions were cut off at that 
time.  The veteran indicated that he had been told that he 
had skin cancers due to exposure to herbicides in Vietnam.  
The veteran's spouse also testified at the hearing.  

At the September 2004 Board hearing, the veteran testified 
that about three years earlier, his physician saw spots on 
his back which he wanted to remove.  The veteran stated that 
when the physician first sent them out, they came back as 
melanoma.  The veteran indicated that he had his spouse 
talked to the physician and that the physician stated that he 
would not have said anything like that.  The veteran noted 
that when he went to the VA, an anesthesiologist pulled up 
information on the computer which indicated that he had 
melanoma and lesions on his back.  The veteran reported that 
they removed dark spots from his back in about eight or ten 
places.  He stated that the lesions were probably removed in 
2001.  The veteran reported that he was not receiving ongoing 
treatment.  He noted that he still had places on his back and 
his stomach and that they would itch sometimes.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
certain herbicide agents (e.g. Agent Orange).  In the case of 
such a veteran, service incurrence for listed diseases will 
be presumed if they are manifest to a compensable degree 
within specified periods.  This includes chloracne or other 
acneform diseases consistent with chloracne, and porphyria 
cutanea tarda, if manifest to a compensable degree within one 
year after the veteran's last herbicide exposure in Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran is claiming service connection for a skin 
condition, to include as due to Agent Orange exposure in 
Vietnam.  He is specifically claiming service connection for 
skin cancer which he describes melanoma.  His service medical 
records for his July 1967 to March 1972 active duty do not 
refer to a skin condition.  These records only provide 
negative evidence against this claim.  

Post-service medical records do not show any skin condition 
for many years after service.  Pathology reports from 
Associated pathologists, P.L.C., indicate that the veteran 
underwent excision of skin lesions between January 2002 and 
August 2002.  The diagnoses refer to variously identified 
skin lesions including a benign compound melanocytic nevus 
with associated lentiginous changes, a benign intradermal 
melanocytic nevus with associated changes, and benign 
junctional nevi.  The Board observes that the medical 
evidence of record does not indicate treatment for any skin 
cancers or for melanoma.  As noted above, the pathology 
reports refer only to benign skin lesions.  The Board notes 
that treatment entries from Green Hills Psychiatry dated in 
August 2002, January 2003, and April 2003, include notations 
that the veteran reported that he had melanoma.  However, 
such references are solely based on a history provided by the 
veteran and have no probative value.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  The medical evidence indicates that 
the veteran has not had and does not currently have skin 
cancer, to include melanoma.  

As to any other current skin condition, the Board notes that 
post-service medical records do not show the specific Agent 
Orange skin conditions of chloracne (or other acneform 
disease consistent with chloracne), or porphyria cutanea 
tarda, nor do records show such conditions within the year 
after last herbicide exposure in Vietnam.  There is also no 
medical evidence to suggest that any current skin condition 
is due to Agent Orange exposure during Vietnam service many 
years ago or his military service in general.  The medical 
records in this case only provides negative evidence, 
indicating a limited skin disorder many years after service 
that are not consider related to herbicide exposure. 

The veteran's exposure to herbicides such as Agent Orange is 
conceded in this case.  However, while the veteran believes 
that his current skin problems are due to Agent Orange and 
his service in Vietnam, he is a layman and thus has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence establishes that any 
current skin condition began years after service and was not 
caused by any incident of service including herbicide 
exposure.  The Board concludes that the veteran's claimed 
skin disorder was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49 (1990).  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to service personnel 
records, while in the Army the veteran served in Vietnam from 
December 1969 to November 1970.  His military occupational 
specialties were listed as an auto repairman and a 63H2P 
repairman.  Service records do not show decorations 
evidencing combat.  However, an October 1970 promotion 
statement included a notation that the veteran was assigned 
as a rifleman in the Aerorifle Platoon and that he acted on 
numerous occasions as a point man on airmobile "combat" 
missions.  

Post-service medical records show diagnoses of PTSD.  

The RO has denied service connection for PTSD on the basis 
that the veteran's alleged stressors have not been verified.  
The Board notes that the veteran has provided various 
statements of claimed Vietnam stressors.  At the September 
2004 Board hearing, the veteran testified that he was 
assigned to an Air Rifle Battalion and that he had to perform 
missions where they would take them out in helicopters and 
drop them off.  He stated that they would sometimes link up 
with tankers to ride in and on several occasions he walked 
point.  The veteran stated that he was also used as a tunnel 
rat.  The veteran reported that when he was with the Air 
Cavalry Troop, 11th Cavalry Regiment, several people from his 
unit were wounded.  He specifically stated that he was 
exposed to four months of combat during service when he was 
with such battalion.  The veteran further stated that he was 
exposed to mortar fire at times other than his alleged four-
month period of combat.  He indicated that such occurred when 
he was with the 199th Infantry.  He also mentioned that he 
performed duties as a guard during that time and transported 
ammunition.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

With regard to the stressor element, the Board finds the 
October 1970 service record supports the claim.

Considering the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that there is a satisfactory 
diagnosis of PTSD, and medical linkage between PTSD and a 
purported service stressor.  The claim of PTSD is granted.      

The Duty to Assist

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

In an August 2002 letter, a December 2003 statement of the 
case, and at the Board hearing held in September 2004, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a skin condition, to include as due to 
Agent Orange exposure.  The discussions in the rating 
decision, the statement of the case, and at the hearing held 
in September 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
At hearing, the veteran clearly indicated that he was aware 
of the evidence needed to support his claim.  Therefore, 
further delay in the adjudication of this case is not 
warranted.  

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease for service connection purposes 
regarding the skin, and there is no medical indication of a 
relationship between the current skin condition and any in-
service event.  See 38 C.F.R. § 3.159(c)(4)(B).  


ORDER

Service connection for a skin condition, to include as due to 
herbicide exposure, is denied.  

Service connection for PTSD is granted.  


REMAND

The other issue on appeal is entitlement to service 
connection for asbestosis.  The Board finds that there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As to the claim for asbestosis, the Board observes that at 
the September 2004 Board hearing the veteran reported that he 
was receiving VA treatment for asbestosis.  The Board is of 
the view that VA records of such treatment must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A January 2000 radiological report from R. B. Levine, M.D., 
as to the veteran's chest, indicated that the veteran had 
interstitial fibrosis at the lung bases typical of previous 
asbestos exposure indicating asbestosis.  The Board observes 
that at the September 2004 Board hearing, the veteran alleged 
that he was exposed during basic training to coal fires, boil 
heaters, and insulation from pipes.  The veteran, however, 
also stated that he had been a pipe fitter for approximately 
twenty-five years and that he was exposed to asbestos in that 
position as well.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his release from active duty 
for asbestosis, including any recent VA 
treatment for asbestosis.  The RO should 
then obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Thereafter, the RO should review the 
claims for service connection for 
asbestosis.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



